      Case 2:21-cv-02042-HLT-KGG Document 23 Filed 05/25/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 MONTGOMERY CARL AKERS,

            Plaintiff,

            v.                                              Case No. 21-2042-HLT

 KIM I. FLANNIGAN, ET AL.,

             Defendants


                               MEMORANDUM AND ORDER

       This matter, a civil action filed by a federal prisoner, is before the court on the motion of

the United States to dismiss all claims against four of the named defendants, a federal prosecutor

and three members of this court.

                                    Nature of the Complaint

      Plaintiff entered a guilty plea to one count of wire fraud in 2005. United States v. Akers,

281 F. App’x 844 (10th Cir. 2008). He remains in custody for that conviction. He filed this action

in the District Court of Wyandotte County, Kansas, on October 29, 2020, and the United States

removed the action to this court upon receiving service.

       The complaint names a total of fifteen defendants. Plaintiff broadly alleges a conspiracy

began in 2000 between defendant Kim Flannigan, the Assistant United States Attorney who later

prosecuted him, and Judge Kathryn Vratil of this court, who presided over the criminal

proceedings against him. He claims these two defendants conspired to steal financial instruments

from him and to falsely charge and convict him. Plaintiff next alleges that in 2005, Judge Sam

Crow of this court was “enlisted into the conspiracy.” (Doc. 1, Ex. A., p. 4.) He claims that in

2006, defendant Eric Melgren, then the United States Attorney for the District of Kansas and now
      Case 2:21-cv-02042-HLT-KGG Document 23 Filed 05/25/21 Page 2 of 8




a judge of this court, conspired with defendant Flannigan to issue a press release that incorrectly

portrayed him as convicted of crimes he did not commit.

       The complaint also alleges that in 2010, defendant Katherine Siereveld, joined the

conspiracy, that in 2015 defendant Kathy Hill joined it, and that the remaining defendants, J.

Conover, Apryl Cruit, William True, J.S. Walton, Wendy Roal, Henry Rivas, Milton Neumann,

Steven Cardona, and Dan Sproul, have joined the conspiracy “up to the present day.” Plaintiff

provides no identifying information about these defendants and does not plead any specific acts

by them.

       He seeks $75,000,000.00 in damages.

                                            Discussion

                                             Removal

       The court first addresses plaintiff’s claim that this action was improperly removed from the

District Court of Wyandotte County. Plaintiff’s primary argument appears to be that the United

States did not file a certification under 28 U.S.C. § 2679(d). However, as explained by counsel for

the United States, such certification is not required in a removal under 28 U.S.C. § 1442(a).

       Under § 1442(a)(1), a civil action brought in state court may be removed to federal court

if it is brought against “any officer…of the United States…sued in an official or individual capacity

for any act under color of such office.” This section is broadly construed in favor of removal.

Arizona v. Manypenny, 451 U.S. 232, 242 (1981). To qualify for removal under this provision, a

federal defendant must both present a “colorable federal defense” and demonstrate that the suit is

“for an act under color of office.” Jefferson County of Ala. v. Acker, 527 U.S. 234, 431 (1999).

       Certification under 28 U.S.C. § 2679(d) under the Westfall Act provides federal employees

with immunity from common-law tort claims arising from acts they undertake in their official




                                                 2
       Case 2:21-cv-02042-HLT-KGG Document 23 Filed 05/25/21 Page 3 of 8




duties. When a federal employee is sued for negligent acts, the Westfall Act authorizes the

Attorney General to certify that the employee acted in the scope of his employment at the time of

the incident that gave rise to the claim. Upon that certification, the employee is dismissed, the

United States is substituted, and the matter is governed by the Federal Tort Claims Act (FTCA).

       Plaintiff, however, does not allege negligence or tortious conduct by the defendants and

does not invoke the FTCA. Under these circumstances, the certification process is not necessary.

The removal from state court was proper.

                                 The Heck v. Humphrey doctrine

       In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held that, where a state

prisoner seeks damages in an action under 42 U.S.C. § 1983, the district court must dismiss the

action if it finds that a judgment in favor of the plaintiff would necessarily imply the invalidity of

the plaintiff’s conviction or sentence. As explained by the Tenth Circuit:

       In Heck v. Humphrey, the Supreme Court held that in order to recover damages
       for allegedly unconstitutional conviction or imprisonment, or for other harm
       caused by actions whose unlawfulness would render a conviction or sentence
       invalid, a § 1983 plaintiff must prove that the conviction or sentence has been
       reversed on direct appeal, expunged by executive order, declared invalid by a
       state tribunal authorized to make such determination, or called into question by a
       federal court's issuance of a writ of habeas corpus, 28 U.S.C. §
       2254. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote omitted).

Reed v. McCune, 298 F.3d 946, 953-54 (10th Cir. 2002).

       The doctrine established in Heck v. Humphrey “avoids allowing collateral attacks on

criminal judgments through civil litigation.” McDonough v. Smith, ––– U.S. ––––, 139 S. Ct. 2149,

2157 (2019). The Supreme Court has explained that “a state prisoner's § 1983 action is barred

(absent prior invalidation) no matter the relief sought (damages or equitable relief), no matter the

target of the prisoner's suit ... if success in that action would necessarily demonstrate the invalidity

of confinement or its duration.” Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). The Heck



                                                   3
        Case 2:21-cv-02042-HLT-KGG Document 23 Filed 05/25/21 Page 4 of 8




doctrine     extends   to Bivens claims     brought       by   persons   subject   to   federal   criminal

judgments. See Crow v. Penry, 102 F.3d 1086, 1087 (10th Cir. 1996).

        Here, because plaintiff’s conviction has not been overturned, his claim for damages

alleging a conspiracy to convict him is barred by the Heck doctrine. As defendants note, plaintiff

previously raised similar claims of a conspiracy among the presiding judge, federal prosecutors, a

federal public defender, and an FBI agent in his then-pending federal wire fraud case. The district

court rejected the claims, in part, on the Heck doctrine, and the decision was affirmed on appeal.

Akers v. Martin, 227 F. App’x 721, 722-23 (10th Cir. 2007)(stating “we agree with the district court

that to the extent Akers seeks monetary damages, success on the merits of this case would

necessarily imply the invalidity of his criminal conviction” and citing Heck as a bar).

                                          Statute of limitations

        Because plaintiff argues that the alleged crimes of theft and conspiracy occurred in 2000

and are not part of his 2005 criminal conviction, the court also addresses the defense that these

claims are barred by the limitation period.

        The limitation period applicable to § 1983 and Bivens actions is determined by reference

to the appropriate state statute of limitations and tolling principles. See Hardin v. Straub, 490 U.S.

536, 539 (1989); Logan v. United States, 272 F. Supp. 2d 1182, 1185 (D. Kan. 2003). “The forum

state's statute of limitations for personal injury actions governs civil rights claims under both 42

U.S.C. § 1981 and § 1983. In Kansas, that is the two-year statute of limitations in K.S.A. § 60-

513(a).” Brown v. Unified School Dist. 501, Topeka Public Schools, 465 F.3d 1184, 1188 (10th

Cir. 2006)(citations omitted); see Johnson v. Johnson County Comm'n Bd., 925 F.2d 1299, 1301

(10th      Cir.   1991).   The    same two-year           statute   of   limitations    governs    actions

under Bivens. See Logan, 272 F. Supp. 2d at 1185.




                                                      4
       Case 2:21-cv-02042-HLT-KGG Document 23 Filed 05/25/21 Page 5 of 8




        Accordingly, to the extent plaintiff asserts claims of conspiracy and theft that occurred in

2000 and that are not barred by Heck v. Humphrey, the court finds the claims are barred by the

controlling two-year limitation period.

                                             Immunities

        Among the defendants named in the complaint are two judges and two prosecutors.

“Typically, judges, prosecutors, and witnesses enjoy absolute immunity.” Stein v. Disciplinary Bd.

of Supreme Court of New Mexico, 520 F.3d 1183, 1190 (10th Cir. 2008). “[A]bsolute immunity

defeats a suit at the outset, so long as the official's actions were within the scope of the

immunity.” Imbler v. Pachtman, 424 U.S. 409, 419 n. 13 (1976). “The Supreme Court of the

United States has long held that judges are generally immune from suits for money

damages.” Stein, 520 F.3d at 1195 (citing Mireles v. Waco, 502 U.S. 9, 9–10 (1991)). Prosecutors

are absolutely immune from civil liability for damages for “acts undertaken by a prosecutor in

preparing for the initiation of judicial proceedings or for trial, and which occur in the course of his

role as an advocate for the State.” Id. at 1193 (citing Buckley v. Fitzsimmons, 509 U.S. 259, 273

(1993)). Therefore, plaintiff’s claims concerning acts taken by prosecutors in the initiation and

pursuit of the criminal charges against him and claims concerning the actions of the judges taken

in the exercise of their duties are barred by their immunities.

                                     The remaining defendants

        Plaintiff’s claims against the remaining defendants are set out in the amended complaint

filed in state court and state as follows:

        Beginning in 2010 Defendant Katherine N. Siereveld was enlisted into the
        conspiracy by defendant-Flannigan. Begin[n]ing in 2015 Defendant-Kathy S. Hill
        was enlisted into the conspiracy by defendant-Siereveld at the direction of
        defendant-Flannigan. Defendants-Conover, Cruit, True, Walton, Roal, Rivas,
        Neumann, Cardona, Sproul, and does 1-20 have joined the conspiracy and actions
        have continued to the present day. The ongoing violations of the defendants, and




                                                  5
       Case 2:21-cv-02042-HLT-KGG Document 23 Filed 05/25/21 Page 6 of 8




        each of them, have denied the Plaintiff-Akers access to the courts in Kansas.
        Specifically, the United States District Court, District of Kansas. The acts and
        actions of the defendants, and each of them, have caused a civil case to be
        dismissed as a result of their action in illegally denying Plaintiff-Akers to his
        legitimately held financial property to pay filing fees in case no. 20-CV-3225-
        HLT-GEB, MONTGOMERY CARL AKERS V. KIM I. FLANNIGAN1.

Doc. 12, p. 34.

        The service materials plaintiff provided to the state district court show that defendant

Siereveld is employed at FCI-Terre Haute, Indiana; defendant Hill is employed at USP-Marion,

Illinois; and defendant True is the Warden at USP-Florence, Colorado. Nothing in the record

shows these defendants, or any of the remaining defendants, received service, and there is no

responsive pleading from any of them. Likewise, there is no information in the complaint

concerning how they participated in the conspiracy plaintiff alleges, how any such claims are

timely, or how plaintiff was harmed. His claim of a denial of access to the courts does not identify

any action in the District of Kansas, and it is evident that the dismissal occurred only because

plaintiff, who is subject to 28 U.S.C. § 1915(g), failed to submit the filing fee as directed. Reading

these claims with the liberal construction to which a pro se party is entitled, the court finds these

claims should be dismissed for failure to state a claim for relief.

                                            Motion for sanctions

        Plaintiff moves for sanctions against Assistant United States Attorney Christopher

Allman under Fed. R. Civ. P. 11. The court has considered the motion and concludes it must be

denied. First, as noted in the response to the motion, plaintiff has failed to comply with the safe

harbor provision of Fed. R. Civ. P. 11(c)(2), which requires a party seeking sanctions under Rule

11 to serve the motion on the party against whom sanctions are sought 21 days prior to filing the


          1
            Court records show that this action was dismissed without prejudice on November 17, 2020, due to
plaintiff’s failure to submit the full filing fee as directed.




                                                        6
       Case 2:21-cv-02042-HLT-KGG Document 23 Filed 05/25/21 Page 7 of 8




motion with the court. Fed. R. Civ. P. 11(c)(2); Roth v. Green, 466 F. 3d 1179, 1192-93 (10th

Cir. 2006) (stating that substantial compliance with Rule 11's “safe harbor” provision was not

sufficient)). The plaintiff’s failure to comply with this provision is sufficient to warrant denial by

the court.

          Second , plaintiff uses the motion to revisit his claims, such as the argument that this

matter was not properly removed from state court, and to present bare invective directed at Mr.

Allman. The court finds no arguable ground for sanctions exists, concludes the motion is

malicious, and denies it.

                                              Conclusion

          For the reasons set forth, the court grants the motion of defendants Crow, Flannigan,

Melgren, and Vratil to dismiss this matter for lack of jurisdiction and for failure to state a claim

for relief. Plaintiff’s claims against the remaining defendants are dismissed for failure to state a

claim for relief. Plaintiff’s motion to dismiss and remand this matter to state district court is denied.

Plaintiff’s motion for sanctions is denied.

          THE COURT THEREFORE ORDERS that the motion of defendants Crow, Flannigan,

Melgren, and Vratil to dismiss (Doc. 6) is granted.

          THE COURT FURTHER ORDERS that the plaintiff’s claims against the remaining

defendants are dismissed for failure to state a claim for relief.

          THE COURT FURTHER ORDERS that the plaintiff’s motion to dismiss and remand

(Doc. 15) is denied.

          THE COURT FURTHER ORDERS that the plaintiff’s motion for sanctions (Doc. 21) is

denied.




                                                    7
Case 2:21-cv-02042-HLT-KGG Document 23 Filed 05/25/21 Page 8 of 8




IT IS SO ORDERED.

Dated: May 25, 2021                 /s/ Holly L. Teeter
                                    HOLLY L. TEETER
                                    UNITED STATES DISTRICT JUDGE




                                8
